 INDUSTRIALCLEANINGMACHINES, INC.Industrial Cleaning Machines, Inc.andTeamsters Auto-motive Workers, Local 495,International BrotherhoodofTeamsters;Chauffeurs,Warehousemen&Helpersof America,Petitioner.Case 21-RC-11429April 27, 1970DECISION AND CERTIFICATION OFREPRESENTATIVEBy MEMBERS FANNING, BROWN, AND JENKINSPursuant to ,a Stipulation for Certification UponICon-sent Election, an election by secret ballot was conductedon November 7, 1969, under the direction and supervi-sion of the Regional Director for Region 21, amongthe employees in the stipulated 'unit described below.At the conclusion of the election, the 'parties werefurnished a tally of ballots which showed that of approxi-mately 18 eligible voters, 16 cast ballots, of which 8were for the Petitioner, 5 were against the Petitioner,and 3 were challenged. The challenged ballots weresufficient in number to affect the results of the election.No objections to the conduct of the election were filed.'In accordance with the National Labor RelationsBoard Rules and Regulations and' Statements of Proce-dure, Series 8, as amended, the' Regional Director con-ducted an investigation of the challenges and, on Decem-ber 9, 1969, he issued and duly served upon the partieshis report on challenged ballots in which he recommend-ed that challenges to two of the ballots' be sustained,and that the Petitioner be certified as the bargainingrepresentative of the employees involved. As to theremaining challenged ballot, the Regional Director rec-ommended that if it was determinative of the resultsthat it could be best resolved through a hearing. There-after, the Employer filed timely exceptions and a support-ing brief to the Regional Director's report, and thePetitioner filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization which claimsto represent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the follow-ing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Allproductionandmaintenanceemployeesemployed by the Employer at its plant located181at 10640 South Garfield, South Gate, California;excludingallotheremployees,officeclericalemployees, professional employees, guards, andsupervisors as defined in the Act.5.The Board has considered -the Regional Director'sreport, the exceptions, the briefs, and the entire recordin this case, and finds as follows:We find, as did 'the Regional Director with respectto the challenged ballot of Edward Chaffey, that heisa technical employee. The stipulation provided fora unit of production and maintenance employees only,and excluded all other employees. We find that it wasthe clear intention of the parties to include only produc-tion and maintenance employees as specifically designat-ed in the stipulation, and to exclude all other employees.'any clearly established Board policy and where thereare no such competing interests the primary questioniswhat the parties intended. Therefore, we-reject theEmployer's contention that it was the intention of theparties to. include Chaffey and adopt the RegionalDirector's recommendations to sustain the challenge tohis ballot.' Moreoyer, we find that Chaffey is employedin the engineering department which is located separateand, apart from the production area; that he' is identifiedwith the:engineering department as distinguished fromproduction employees; that any actual production workperformed by him is occasional and minimal; and thathis. interests are diverse to those of' the employeesin the appropriate unit.'Accordingly, as we have sustained the challenge tothe ballot of Chaffey, and as the tally of ballots showsthat the Petitioner has received a majority of the validballots cast, we shall certify it as the exclusive bargainingrepresentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Teamsters Automotive Work-ers, Local 495, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, hasbeen designated and selected by a majority of theemployees in the unit found appropriate above as theirrepresentative for the purposes of collective bargaining,and that pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organizationis the exclusive representative for all employees in suchunit for purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment.Westinghouse Electric Corporation,160 NLRB 1394In view of our finding that the challenge to the ballot of Chaffeybe sustained, we do not find it necessary to pass upon the challengedballots of Holt and Dolan as they would not be sufficient in numberto affect the results of the election.,Member Brown would exclude Chaffey solely because his communityof interest is diverse to that of the unit employees182 NLRB No. 25